         Case 3:19-cv-01651-S Document 35 Filed 09/06/19             Page 1 of 4 PageID 298


                              IN THE UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

    DEIDRA M. ROPER a/k/a “Spinderella”,            §
    and SPINDERELLA                                 §
    ENTERTAINMENT, LLC,                             §
                                                    §
            Plaintiffs,                             §
                                                    §
    v.                                              §    Civil Action No. 3:19-cv-01651-S
                                                    §
    CHERYL JAMES-WRAY a/k/a                         §
    CHERYL JAMES, SANDRA DENTON,                    §
    JAMES MAYNES, AND S & C                         §
    PRODUCTIONS, INC.,                              §
                                                    §
            Defendants.                             §

         AGREED MOTION TO PERMIT PLAINTIFFS TO FILE A SECOND AMENDED
                    COMPLAINT AND TO EXTEND DEFENDANTS’
                 RESPONSIVE PLEADING AND BRIEFING DEADLINES

           Pursuant to Federal Rules of Civil Procedure 15(a)(2) and 6(b), Plaintiffs Deidra M. Roper

and Spinderella Entertainment, LLC (together, “Plaintiffs”) and Defendants Cheryl James-Wray

a/k/a Cheryl James, Sandra Denton, James Maynes, and S & C Productions, Inc. (together,

“Defendants”) (collectively, Plaintiffs and Defendants are the “Parties”) request that the Court:

(1) grant Plaintiffs leave to file a Second Amended Complaint on or before November 6, 2019

(two weeks after the scheduled court-ordered mediation); and (2) extend the deadline for

Defendants to file a Reply in Support of Defendants’ Motion to Dismiss Pursuant to Federal Rules

of Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6)1 or file a new motion to dismiss or answer in




1
    See Dkt. No. 30.



Active\101970647.v10-9/6/19
      Case 3:19-cv-01651-S Document 35 Filed 09/06/19                  Page 2 of 4 PageID 299


response to Plaintiffs’ First Amended Complaint2 or, if filed, Plaintiffs’ Second Amended

Complaint, to November 20, 2019.

           On August 2, 2019, the Court entered an order requiring the parties to mediate this matter.3

The mediation is set for October 23, 2019. Defendants filed the Motion to Dismiss on August 5,

2019.4 Plaintiffs, on August 26, 2019, filed: (1) Plaintiffs’ First Amended Complaint; and (2)

Plaintiffs’ Response and Objection to the Motion to Dismiss (the “Response”).5 In their Response,

Plaintiffs contend, among other things, that the Motion to Dismiss is moot given the filing of

Plaintiffs’ First Amended Complaint.6 Plaintiffs wish to file a Second Amended Complaint if this

matter is not resolved at mediation. The filing of a Second Amended Complaint would likely

render briefing on the Original and First Amended Complaint moot.

           Defendants’ current deadline to file: (1) a Reply in Support of the Motion to Dismiss; and

(2) a motion to dismiss or an answer in response to Plaintiffs’ First Amended Complaint, is

September 9, 2019 (the “Deadline”). Pursuant to Rule 15, Plaintiffs may not file another amended

complaint without leave of court or without opposing party’s written consent.

           To avoid potentially unnecessary expense and time briefing motions to dismiss complaints

that are likely to become moot given the impending Court-ordered mediation set for October 23,

2019, and Plaintiffs’ desire to further amend their complaint, the Parties request that the Court: (1)

grant Plaintiffs leave to file a Second Amended Complaint on or before November 6, 2019




2
    See Dkt. No. 33.
3
    See Dkt. No. 27.
4
    See Dkt. No. 30.
5
    See Dkt. Nos. 33 and 34.
6
    See Dkt. No. 33.


                                                    2
Active\101970647.v10-9/6/19
    Case 3:19-cv-01651-S Document 35 Filed 09/06/19         Page 3 of 4 PageID 300


(fourteen days after the completion of mediation); and (2) extend Defendants’ Deadline to

November 20, 2019.

                                  Respectfully submitted,

                                  FOX ROTHSCHILD LLP


                                  /s/ C. Dunham Biles
                                  C. Dunham Biles
                                  State Bar No. 24042407
                                  David Grant Crooks
                                  State Bar No. 24028168
                                  Two Lincoln Centre
                                  5420 LBJ Freeway, Suite 1200
                                  Dallas, Texas 75240
                                  Tel: 972-991-0889
                                  Fax: 972-404-0516
                                  cbiles@foxrothschild.com
                                  dcrooks@foxrothschild.com
                                  ATTORNEYS FOR DEFENDANTS

                                  THOMPSON & KNIGHT LLP


                                  /s/ Paul K. Stafford
                                  Paul K. Stafford
                                  State Bar No. 00791716
                                  Sydne K. Collier
                                  State Bar No. 24089017
                                  1722 Routh Street, Suite 1500
                                  Dallas, Texas 75201
                                  Tel: 214-969-1106
                                  Fax: 214-999-1500
                                  paul.stafford@tklaw.com
                                  sydne.collier@tklaw.com
                                  ATTORNEYS FOR PLAINTIFFS




                                            3
Active\101970647.v10-9/6/19
    Case 3:19-cv-01651-S Document 35 Filed 09/06/19               Page 4 of 4 PageID 301


                                CERTIFICATE OF SERVICE

        The undersigned certifies that on September 6, 2019, Defendants served a true and

correct copy of the foregoing on all known counsel of record via the Northern District of Texas

CM/ECF filing system.


                                           /s/ C. Dunham Biles
                                           C. Dunham Biles




                                                4
Active\101970647.v10-9/6/19
